DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-10 and 12-17 are currently pending in the present application. Claim 1 is currently amended; claims 2-5, 7-10 and 12-17 are previously presented; claim 6 is original; and claims 11 and 18 are cancelled. The amendment dated June 28, 2021 has been entered into the record.

Election/Restrictions
Claim 10 is allowable. The restriction requirement between Group I and Group II, as set forth in the Office action mailed on 12/30/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/30/2020 is withdrawn.  Claim 10, directed to Group II is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-10 and 12-17 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of Hsu (US 2017/0358270), of record, discloses a display panel (200 in Figures 2A-2B), comprising: an array substrate (210, 280, 290, 270); a color film substrate (220) on the array substrate; and liquid crystal molecules (260L) sealed between the array substrate and the color film substrate (Paragraph [0050]), wherein the array substrate comprises a pixel electrode (272) and a common electrode (273), wherein orthographic projections of the pixel electrode and the common electrode on a base substrate of the array substrate comprise an overlapping region (see Figure 2B, where the orthographic projections of 272 and 273 on 210 comprises an overlapping region), wherein the display panel further comprises an alignment film ([0050] “first substrate 210 … further including an alignment film”). The prior art of Yang (US 2008/0284959), of record, discloses an alignment film (21, 11 in Figure 1) between an upper panel and a lower panel (200, 100), the alignment film is configured to define an arrangement direction of the liquid crystal molecules (Paragraph [0059]) and an angle between a short axis of each of the liquid crystal molecules in an initial state on the lower panel 
However, Hsu and Yang, applied alone or in combination, fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 1, especially “an azimuth angle of the liquid crystal molecules is 90 degrees wherein a pretilt angle of the liquid crystal molecules is 85 to 87 degrees”. 
The examiner further considered Nakasogi (US 2001/0019387) and Kita (US 20170115527). For example, Nakasogi (US 2001/0019387) teaches a pretilt angle of the liquid crystal molecules is 86 to 89 degrees ([0005]-[0008]) to fix the direction of the liquid crystal molecules when titled at the time of applying a voltage. However, Nakasogi, Kita and the prior art, taken alone or in combination, fails to teach or suggest the combination and arrangement of elements recited in Applicant’s claim 1.
Dependent claims 2-10 and 12-17 are allowed by virtue of their dependence on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871      

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871